DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An action on the merits of claims 1-14 is set forth herein.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, or in an IDS, they have not been considered.

Duplicate Claim Warning
Applicant is advised that should claims 4, 7, 11 and 14 be allowable, claims 7 and 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate of claims 4 and 11, respectively.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5 and 12 recite “at least one detectable label or a fluorescence emitting and a fluorescence quenching label”.  The metes and bounds of the claims are unclear because of the use of the term or, since a fluorescence emitting label, for example, is a detectable label.  Additionally, it is not clear if the recitation of “a fluorescence emitting and a fluorescence quenching label” refers to a single label with both properties, or if they refer to a fluorescent emitting label and a different fluorescence quenching label, such as are used with Taqman probes.  
Claim 6 is indefinite as it appears to include embodiments that are outside the scope of claim 1 due to the recitation of “the amplification produce comprises” SEQ ID NO: 6. It is noted that the only amplification product that would appear to result from the method of claim 1 is an amplicon consisting of SEQ ID NO: 6, however the “comprising” terminology is broader.  Accordingly, the metes and bounds of the claim are unclear.  
Claims 8-14 are indefinite in the recitation of “at least about” because the metes and bounds of the invention are not clear.  It is unclear what is meant by the phrase “at least about 50 nucleotides to 98 nucleotides in length”. The phrase “at least” typically indicates a minimum point.  The phrase “at least” however, is contraverted by the term “about” which implies that values above and below 50 and 98 are permitted. Further, the extent of variance permitted by “about” is unclear in this context.  Since nucleotides are whole numbers, “about 15'' cannot mean from 13.4 to 18.6 because nucleotides cannot be split in half. Therefore, it is also unclear if “about 50” simply includes 49 nucleotides or if it encompasses 30 nucleotides, for example.  Additionally, the use of the phrase is unclear in that it cannot be determined if the 98 nucleotides is a definite upper limit, or nucleotides above that number are permitted, such as 200 or 300.   As the CAFC noted, and affirmed, regarding the district court determination of this phrase in Amgen Inc. v. Chugai Pharmaceutical Co. Ltd.  (CAFC 18 USPQ2d 1016 at page 1031) "the court held the "at least about" claims to be invalid for indefiniteness."  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 10, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CDC (From CDC website: Assay instructions dated 10/14/2014 for Enterovirus D68 (EV0D68) 2014 Outbreak Strain-Specific Real-Time Reverse Transcription/Polymerase Chain Reaction (rRT-PCR) pages 1-13).
CDC teaches a real time reverse transcriptase PCR assay for detection of enterovirus D68 (see whole document).  CDC teaches use of primers and a detectably labeled probe (labeled with FAM and BHQ1; see page 11) which amplify a 272 nucleotide amplicon in the VP1 gene.  The 272 nucleotide is “at least about 50 to 98 nucleotides” in length.  The sense primer (AN887) hybridizes to nucleotides 2497 to 2522 of SEQ ID NO: 1. The amplicon is detected by hybridization with a nucleic acid probe (AN890).  

Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over CDC (From CDC website: Assay instructions dated 10/14/2014 for Enterovirus D68 (EV0D68) 2014 Outbreak Strain-Specific Real-Time Reverse Transcription/Polymerase Chain Reaction (rRT-PCR) pages 1-13) in view of Molecular Diagnostics (Real Time PCR Design, from Molecular Diagnostics: Current Research and Applications; Caister Academic Press; ed., Jim Huggett and Justin O’Grady; May 2014) and Genbank Accession number KM851225.1 (2014) (references cited in parent application 15/137,430 and the current IDS dated 10/22/2020).
Claim interpretation:  for claims 8-14, this rejection interprets the claims to require an amplicon between 50 and 98 nucleotides in length. 
CDC teaches a real time reverse transcriptase PCR assay for detection of enterovirus D68 (see whole document).  CDC teaches use of primers and a detectably labeled probe (labeled with FAM and BHQ1; see page 11) which amplify a 272 nucleotide amplicon in the VP1 gene.  With regard to claim 8, CDC does not teach an amplicon between 50 and 98 nucleotides in length, however, Molecular Diagnostics teaches preferred parameters for designing oligonucleotides for real time PCR, which include an amplicon length of 50-150 base pairs for Taqman assay.  Therefore, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to optimize amplicon lengths for a real time RT-PCR assay as taught by CDC, to include an amplicon size between 50-98 nucleotides since Molecular Diagnostics teaches parameters for optimizing such assays.  As set forth in the MPEP 2144.05 II A, “Optimization of Ranges”:
Generally, differences in concentration or temperature will not support the patentability of
subject matter encompassed by the prior art unless there is evidence indicating such
concentration or temperature is critical. “[W]here the general conditions of a claim are
disclosed in the prior art, it is not inventive to discover the optimum or workable ranges
by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
(CCPA 1955) (Claimed process which was performed at a temperature between 40°C
and 80°C and an acid concentration between 25% and 70% was held to be prima facie
obvious over a reference process which differed from the claims only in that the reference
process was performed at a temperature of 100°C and an acid concentration of 10%.)…

With regard to claims 1-8, 9, 12, and 13, it is noted that the CDC assay does not teach a primer which hybridizes to residues 2475 to 2496 of SEQ ID NO: 1, primers comprising SEQ ID NOS 3 and 4, a probe comprising SEQ ID NO: 5, or an amplicon comprising SEQ ID NO: 6, however the CDC does teach targeting an overlapping VP1 gene region as that of the instantly recited SEQ ID NOs.  For example, the sense primer taught by CDC (AN887) is immediately upstream of instantly recited SEQ ID NO: 3 and significantly overlaps instantly recited probe SEQ ID NO: 5.  Furthermore, CDC teaches aligning 576 VP1 sequences from the 2014 US outbreak, including Genbank Accession number KM851225.1, and recent EV-D68 phylogenetic ancestors.  Therefore, in view of the knowledge and guidance in the art prior to the effective filing date, it would have been prima facie obvious to optimize the assay taught by CDC and to construct additional primers and probes for detection of EV-D68, including sequences comprising the instantly recited SEQ ID NOS and positions, with a reasonable expectation of success because CDC teaches to do so and Molecular Diagnostics provides parameters for optimizing such assays.  Furthermore, Genbank provides a large number of EV-D68 genomic sequences, including the VP1 gene (see for example Genbank accession number KM851225) to perform alignments as taught in the prior art for the purpose of choosing probe and primer sequences for specific detection of EV-D68.  Therefore, the instantly claimed primers and probes “comprising” the recited SEQ ID NOS are considered obvious in view of secondary considerations.  It is noted that the claims are not limited to the instantly recited SEQ ID NOS due to the “comprising” language and include nucleotides on either side.  Additionally, while the specification teaches particular results with regard to SEQ ID NOS 3-5, the comprising language allows for variability in regards to these SEQ ID NOS which would be expected to affect the sensitivity and specificity of a real time RT-PCR assay.  As specifically noted in the MPEP, the scope of the unexpected results must be commensurate in scope with the claimed invention.  
 716.02(d) Unexpected Results Commensurate in Scope With Claimed Invention: 
Whether the unexpected results are the result of unexpectedly improved results or a
property not taught by the prior art, the “objective evidence of nonobviousness must be
commensurate in scope with the claims which the evidence is offered to support.” 


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634